Citation Nr: 1532277	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  12-18 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

 2. Entitlement to non-service connected death pension benefits.
 
3. Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active duty service from May 1941 to October 1945. The Veteran died in June 1990. The appellant is the Veteran's surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on appeal of a November 2011 decision of the VA Pension Management Center, located at the Regional Office (RO) in Milwaukee, Wisconsin. Due to the Veteran's place of residence, the RO in Detroit, Michigan performed further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In the appellant's Substantive Appeal to the Board (VA Form 9), she requested a hearing before a Veterans Law Judge at a local RO (commonly called a Travel Board hearing). A remand is necessary to provide such a hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

The RO should contact the appellant and schedule a Travel Board hearing. A copy of the notice to the appellant of the scheduling of the hearing should be placed in the record. After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




